EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN 201811187491X, filed on 2018/10/12.

Response to Arguments

3.	Applicant’s arguments, see P. 6-11, filed 06/04/2021, with respect to Rejections under 35 U.S.C. § 103 have been fully considered and are persuasive. The Rejections under 35 U.S.C. § 103  have been withdrawn.

Allowable Subject Matter

4.	Claims 1, 9-10, 12-13, and 15-16 are allowed.

5.	The following is an examiner’s statement of reasons for allowance:

Rolus Borgward (US PGPub./Pat. 20060152484) teaches a portable digital Computer with an in-built coupling device which is arranged in order to receive mouse Signals from a radio mouse provided with a battery and fed by said battery. Said digital Computer comprises an in-built current source and an electric interface which is installed in a fixed manner and which is connected to the current source, the electric interface being arranged such that the battery can be charged. The invention also relates to an input device for a portable digital Computer comprising a radio mouse and an additional slide pad which is arranged on the top side of said radio mouse. The invention further relates to a special coupling bay comprising a recess which is a notebook. Said coupling bay is used for mechanically coupling a Cursor control device which is disposed below a notebook keyboard and in order to reconfigure the Cursor control device in a rear-sided Operation in order to use a notebook in a book-type and handheld form, whereby a flat mouse with annular-shaped finger Supports is provided in order to improve the handling and Operation thereof, in addition to a Cursor control device which is provided with an identification and locking function. Additionally, a notebook is disclosed, comprising a decoupling Cursor control device and a keyboard which can be decoupled. A desktop PC can be configured by means of a configuration via a hinge foldable functional part of a notebook.

JEONG et al. (US PGPub./Pat. 20180374448) teach an electronic device for detecting an accessory device and a method for operating the same, the electronic device comprising: an external housing including a first surface facing a first direction, a second surface facing a second direction opposite to the first direction, and a side surface surrounding at least a part of the space between the first surface and the second surface; a user interface exposed through at least a part of the first surface, the second surface, and/or the side surface of the housing; a communication circuit disposed inside the housing; a first sensor disposed inside the housing; a conductive member electrically connected to the first sensor and disposed adjacent to at least a part of the second surface and/or the side surface of the housing; a processor electrically connected to the communication circuit, the user interface, and the first sensor; and a memory electrically connected to the processor, wherein the memory may store instructions which, when executed, cause the processor to: detect whether the accessory device configured to be detachably mounted on the second surface of the housing comes into contact with or approaches the conductive member, using the first sensor so as to generate a first signal; compare the first signal with at least one threshold value; perform at least one action through the communication circuit and/or the user interface, on the basis of the result of the comparison.”.

The subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a display device including 

“…the inner surface of each of the auxiliary members has a touch sending function; and two pivoting structures, each of the pivoting structures comprising a first shaft member and a second shaft member, the first shaft members of the two pivoting structures are respectively disposed at opposite sides of the mouse body, the second shaft members of the two pivoting structures are respectively disposed at the two auxiliary members, the second shaft member is rotatably disposed through the first shaft member, and the first shaft member and the second member are coaxial, when the two auxiliary members are not superimposed on the touch surface of the mouse body, the inner surfaces of the two auxiliary members extend in a plane same as the touch surface of the mouse body.” (Claim 1; Claim 15 is similar) and

“scroll control component, comprising a conductive part, a control body, a pressing part and a reset part, the scroll control component is disposed between the two auxiliary members, the conductive part is disposed on an end of the control body, the other end of the control body is slidably located between the two auxiliary members, the pressing part is disposed between the two ends of the control body, the reset part is disposed adjacent to the pressing part” (Claim 16), in combination with the other elements (or steps) of the device or apparatus and method recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH TANG LAM whose telephone number is (571) 270-3704. The examiner can normally be reached on Monday to Friday 8:00 AM to 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K Patel can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/VINH T LAM/Primary Examiner, Art Unit 2628